DETAILED ACTION
	This office action is in response to the preliminary claim amendment filed on March 17, 2021.  The application is a divisional (DIV) application of U.S. 16/699,664, which has matured into U.S. Patent No. 10,921,535 B1
Claims 1-3, 5-8, and 10-22 currently pending, with claims 1 and 13 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that Applicant has not filed an Information Disclosure Statement.  If Applicant becomes aware of any prior art that may be pertinent to the examination and analysis of the claimed subject matter, a PTO-1449 form should be filed.\

Specification
The disclosure is objected to because of the following informalities: the 1st paragraph of the specification should include the most-recent PTO data.  For example, the U.S. Patent No. 10,921,535 B1 should be listed.  Appropriate correction is required.


Drawings
The original drawings (thirteen (13) pages) were received on January 14, 2021.  These drawings are acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-8, and 10-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,921,535 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of allowed ‘535 clearly and fully anticipates all recited features of pending claims 1 and 13.  Although Applicant is allowed to file broadening claims from a parent application, a timely terminal disclaimer must be filed in order to obviate any non-statutory double patenting rejections.  The Examiner also notes that these claims are not necessarily proper “divisional” claims, and likely should have been filed as continuation (“CON”) claims.  Regarding further dependent claims 2, 3, 5-8, 10-12, and 14-22, these claims are either expressly found (verbatim) in the allowed claims 1-18 of the ‘535 patent, or minor and obvious design changes to one having ordinary skill in the art at the time of the effective filing date of the current application.  Accordingly, all claims 1-3, 5-8, and 10-22 are rejected herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 13, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihara et al. U.S.P. No. 7,762,730 B2.
Kihara et al. U.S.P. No. 7,762,730 B2 teaches (ABS; Figs. 4, 5, 11, 15, 17; corresponding text, in particular columns 5-9; Claims) a telescopic-shaped core cylinder module (Figs. cited above, include a telescope “shape”, noting the frame-of-reference for shape) of an optical sub-assembly, comprising: a cylinder core (central area in Fig. 17, for example) having at least two tapered diameter core portions (two tapers shown in Figs. 4, 5, 11, 15; three tapers shown in Fig. 17) comprising a first and second core portion 24a / 24h, wherein a diameter of the first core portion is larger than a diameter of a second core portion (as in Figs., tapering to smaller diameter), wherein, the telescopic-shaped core cylinder module is configured to perform isolation on optical signals (note Kihara column 5, lines 50-67 which will prevent back reflections and thus inherently “isolate” the optics) via the tapered diameter core portions, taperedly shrinking the area for reflected light to impinge on a light source emitting optical signals directed through the first and second core portions (if stray light is prevented in Kihara, this claimed function occurs), which clearly, fully meets Applicant’s claimed structural limitations of independent claims 1 and 13.
Regarding claims 2 and 14, the shapes of the 1st and 2nd core portions of Kihara can be considered as conical based on the tapering.
Regarding claims 7 and 18, the number of tapered diameter core portions can be three in Fig. 17.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao CN 2018 59237 U.
Xiao CN 2018 59237 U teaches (ABS; Figure) a telescopic-shaped core cylinder module (see attached Fig. of translation, which includes a telescope “shape”, noting the frame-of-reference for shape) of an optical sub-assembly, comprising: a cylinder core (central area in Fig., for example) having at least two tapered diameter core portions (in a reasonable frame of reference, the isolator of CN ‘237 can be divided into theoretical sections to each include tapering) comprising a first and second core portion (in first and second sections), wherein a diameter of the first core portion is larger than a diameter of a second core portion (as in Figs., tapering to smaller diameter), wherein, the telescopic-shaped core cylinder module is capable and able to perform isolation on optical signals (note CN ‘237 attached English translation, which will functionally isolate optical signal(s) the claimed features) via the tapered diameter core portions, taperedly shrinking the area for reflected light to impinge on a light source emitting optical signals directed through the first and second core portions, which clearly, fully meets Applicant’s claimed structural limitations of independent claims 1 and 13.
	Note that there is no structure claimed by claims 1 or 13 to distinguish from the structure of CN ‘237.  CN ‘237 is capable of all function of claims 1 and 13 as only the “core cylinder module” itself is necessarily claimed.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garmon U.S.P. No. 4,946,239.
Garmon U.S.P. No. 4,946,239teaches (ABS; Figs. 1, 2, 6, 7, 9; corresponding text; Claims) a telescopic-shaped core cylinder module (see cited Figs. 1, 3, 9, which includes a telescope “shape”, noting the frame-of-reference for shape) of an optical sub-assembly, comprising: a cylinder core (central area in Figs., for example) having at least two tapered diameter core portions (in a reasonable frame of reference, the isolator of Garmon can be divided into theoretical sections to each include tapering) comprising a first and second core portion (in first and second sections), wherein a diameter of the first core portion is larger than a diameter of a second core portion (as in Figs. 1, 3, 9, tapering to smaller diameter), wherein, the telescopic-shaped core cylinder module is capable and able to perform isolation on optical signals (note Garmon isolation features of the power isolator, which will functionally isolate optical signal(s) the claimed features) via the tapered diameter core portions, taperedly shrinking the area for reflected light to impinge on a light source emitting optical signals directed through the first and second core portions, which clearly, fully meets Applicant’s claimed structural limitations of independent claims 1 and 13.
	Note that there is no structure claimed by claims 1 or 13 to distinguish from the structure of Garmon.  Garmon is capable of all function of claims 1 and 13 as only the “core cylinder module” itself is necessarily claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harker WO 95/18395, and further in view of Kihara et al. U.S.P. No. 7,762,730 B2.
Regarding claims 1 and 13, Harker WO 95/18395 teaches (ABS; Fig. 2; pages 12-14; Claims) a telescopic-shaped core cylinder module (see cited Fig. 2, which includes a telescope “shape”, noting the frame-of-reference for shape) of an optical sub-assembly, comprising: a cylinder core (central area in Fig. 2, for example) having at least two diameter core portions comprising a first and second core portion (in first and second sections), wherein a diameter of the first core portion is larger than a diameter of a second core portion (as in Fig. 2 , tapering outwardly), wherein, the telescopic-shaped core cylinder module is capable and able to perform isolation on optical signals (note Harker functionally “isolates” because it prevents back reflections of the optical signals, see Fig. 2 and pages 12-14) via the diameter core portions, which shrinks the area for reflected light to impinge on a light source emitting optical signals directed through the first and second core portions.
Regarding independent claims 1 and 13, Harker WO ‘395 Fig. 2 does not expressly and exactly teach that there are two tapered diameters portions adjacent thereto, which narrow and taper down the central cores to the smaller diameters.
Kihara et al. U.S.P. No. 7,762,730 B2 teaches (ABS; Figs. 4, 5, 11, 15, 17; corresponding text, in particular columns 5-9; Claims) a telescopic-shaped core cylinder module which includes tapering down sections, that impart a narrowing diameter shape by tapering between central cylinder core areas.  See Figs. 4, 5, 11, 15 which show at least two tapering / angled shapes, and Fig. 17 which shows at least three tapering shapes to transition to different diameter cores.  Kihara’s tapering diameter cores allow for smoother transition of shapes and decreases the potential for causes a back reflection off of the diameter change.
Since Harker and Kihara are both from the same field of endeavor, the purpose disclosed by Kihara would have been recognized in the pertinent art of Harker.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Kihara, to change the shape of a smaller/larger diameter core feature, by using tapering diameter shapes at the transition point, in the device of Harker to improve optical isolation and preventing of back-reflections by changing shapes gradually (and not abruptly).  For these reasons, claims 1 and 13 are found obvious over Harker and further in view of Kihara.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Claims 3, 5, 6, 8, 10-12, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kihara et al. U.S.P. No. 7,762,730 B2, standing alone.
Regarding independent claims 1 and 13, Kihara et al. U.S.P. No. 7,762,730 B2 teaches (ABS; Figs. 4, 5, 11, 15, 17; corresponding text, in particular columns 5-9; Claims) a telescopic-shaped core cylinder module (Figs. cited above, include a telescope “shape”, noting the frame-of-reference for shape) of an optical sub-assembly, comprising: a cylinder core (central area in Fig. 17, for example) having at least two tapered diameter core portions (two tapers shown in Figs. 4, 5, 11, 15; three tapers shown in Fig. 17) comprising a first and second core portion 24a / 24h, wherein a diameter of the first core portion is larger than a diameter of a second core portion (as in Figs., tapering to smaller diameter), wherein, the telescopic-shaped core cylinder module is configured to perform isolation on optical signals (note Kihara column 5, lines 50-67 which will prevent back reflections and thus inherently “isolate” the optics) via the tapered diameter core portions, taperedly shrinking the area for reflected light to impinge on a light source emitting optical signals directed through the first and second core portions (if stray light is prevented in Kihara, this claimed function occurs).
Regarding further dependent claims 3, 5, 6, 8, 10-12, 15-17, and 19-22, Kihara does not expressly and exactly teach these features, to include a first transitional core and first guiding core, with other guiding shapes (claims 3, 5, 6, and 15-17), to use a gel coating layer to absorb unwanted wavelength of optics to improve isolation / filtering (claims 10, 11, 20, and 21), to have more than 3 tapers (claims 8 and 19), or to use stainless steel as the material for the cylinder module (claims 12 and 22).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use different shapes and tapers of the diameters and narrowing levels along the isolation function of Kihara, to use gels to absorb unwanted optical signals, or to use stainless steel as a material of the cylinder, because Applicant has not disclosed that using such further claimed dependencies provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kihara to perform equally well with such added features because these claim terms would have been easily recognized and integrated into the base design of Kihara for obvious improvements and increase in size/shape by a skilled artisan.  Furthermore, all claimed structure of the base claims 1 and 13 is clearly anticipated by Kihara and numerous other prior art references.  It would have required no undue burden or experimentation to arrive at these features by a nominally skilled artisan.  Therefore, it would have been an obvious matter of design choice and common skill to modify Kihara to obtain the invention as specified in claims 3, 5, 6, 8, 10-12, 15-17, and 19-22.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references C, E, and N:

-Reference C to Pfnuer ‘992 is pertinent to a single piece diplexer and triplexer housing that includes isolation function (see Fig. 1D and 2A).
-Reference E to Kapron ‘028 is pertinent to a tapering or narrowing optical coupling device that will inherently decrease back-reflections by such shapes.
-Reference P to Kim JP ‘909 is pertinent to an optical isolation with a tapering or narrowing shape along its length to protect optic emitters and/or receivers.

Applicant’s cooperation is requested to amend substantial structural and/or functional limitations into independent claims 1 and 13 in order to obviate the plethora of prior art references that either anticipate or make obvious such features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             June 10, 2022